ELLISON, J.
This is an action to enforce a mechanic’s lien for material furnished under one general contract with which to repair a number of buildings connected with a brewery establishment in the city of Sedalia. Though the land upon which the buildings were situated was platted ground and a part of the city of Sedalia, the description of the property in the petition consists of several tracts, variously described, making in all seven acres included in the land sought to be charged. There was a peremptory instruction declaring there was no lien, but authorizing a general judgment for the material. Plaintiff appeals.
The statute (E. S. 1889, sec. 6129) authorizes a single lien upon separate buildings if they are situated on contiguous lots. Here the evidence disclosed that these buildings were not on contiguous lots. They were divided by a public alley fifteen feet wide. A single lien upon all the buildings can not, therefore, be maintained. This was expressly decided in Coal Co. v. Ryan, 48 Mo. App. 515.
Plaintiff urges that the description given in the petition and lien is sufficient to identify the property. That it is the same as that used by the brewing company and the owners of the property in describing it in their deeds. But it is not a question of sufficiency of description. It is a question of right or authority, and there is no authority, under the statute, -for filing a single lien against buildings which are not contiguous.
There were many other questions presented by counsel besides the foregoing, which, in view of what we have just
said, need not be noticed. The judgment is affirmed.
All concur.